Case 3:20-cv-05007-MAS-DEA Document 2 Filed 04/23/20 Page 1 of 2 PagelD: 408

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

APFA, INC.

Plainti Lo .
v. aint Civil Action No.

 

UATP MANAGEMENT, LLC
Defendant

CORPORATE DISCLOSURE STATEMENT

The undersigned counsel for APFA, INC. ,
certifies that this party is a non-governmental corporate party and that:

 

This party’s parent corporation, and all publicly held corporations owning 10% or
more of this party’s stock, are listed here:

 

 

 

 

 

 

OR

 

J This party does not have a parent corporation, nor is there any publicly held corporation
that owns 10% or more of this party's stock.

 

 

 

/ Brent M. Davis
Signature of Attorney

63 Riverside Ave.
Address

 

Red Bank, NJ 07701
City/State/Zip

4/23/20
Date

DNJ-CMECF-005 (10/2018)
Case 3:20-cv-05007-MAS-DEA Document 2 Filed 04/23/20 Page 2 of 2 PagelD: 409
Instructions:

Disclosure Statement is to be filed as a separatedocument.

Select Case Type (Civil) from the menu bar at the top of the ECF screen.
Click on Other Documents.

Select Corporate Disclosure Statement.

Enter the case for which the Disclosure Statement is being filed.

Select the PDF document tofile.

Select the party filing the Disclosure Statement.

If applicable insert the name of the Corporate Parent or leave it blank.
Proofread the docket text.

0. Submit the Disclosure Statement by clicking the NEXT button.

Swe PNDYM eS wWN
